Case 19-40067-elm11 Doc 238 Filed 04/12/19                    Entered 04/12/19 17:21:08              Page 1 of 35



 Michael McConnell
 Texas Bar I.D. 13447300
 michael.mcconnell@kellyhart.com
 Nancy Ribaudo
 Texas Bar I.D. 24026066
 nancy.ribaudo@kellyhart.com
 Katherine T. Hopkins
 Texas Bar I.D. 24070737
 katherine.hopkins@kellyhart.com
 KELLY HART & HALLMAN LLP
 201 Main Street, Suite 2500
 Fort Worth, Texas 76102
 Telephone:       817/332-2500
 Telecopy:        817/878-9774

 Counsel for Debtors

                          IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE NORTHERN DISTRICT OF TEXAS
                                    FORT WORTH DIVISION

 In re:                                                  §
                                                         §             Case No. 19-40067-elm11
                              1
 SOVRANO, LLC, et al.,                                   §
                                                         §             Chapter 11
          Debtors.                                       §
                                                         §             Jointly Administered
                                                         §

     SUPPLEMENT TO MOTION SEEKING (I) AUTHORITY TO SELL SUBSTANTIALLY
        ALL OF THE GIGI’S DEBTORS’ ASSETS FREE AND CLEAR OF ALL LIENS,
       CLAIMS, ENCUMBRANCES AND OTHER INTERESTS AND TO ASSUME AND
        ASSIGN CERTAIN CONTRACTS AND LEASES, (II) APPROVAL OF BUYER
      PROTECTIONS, BIDDING PROCEDURES AND SALE PROCESS (III) SETTING OF
           FINAL HEARING TO APPROVE SALE; AND (IV) RELATED RELIEF

          Gigi’s Cupcakes, LLC (“Gigi’s Cupcakes”), Gigi’s Operating, LLC (“Gigi’s

 Operating”), and Gigi’s Operating II, LLC (“Gigi’s Operating II” and collectively, “Gigi’s

 Debtors” and purposes herein, “Debtors”), as debtors-in-possession, hereby file this Supplement

 (“Supplement”) to their Expedited Motion Seeking (I) Authority To Sell Substantially All Of The

 Gigi’s Debtors’ Assets Free And Clear Of All Liens, Claims, Encumbrances And Other Interests


 1
  The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
 number, are as follows: Sovrano, LLC (1470); Mr. Gatti’s, LP (0879); Gatti’s Great Pizza, Inc. (6061); Gigi’s
 Cupcakes, LLC (8356); Gigi’s Operating, LLC (0621); Gigi’s Operating II, LLC (8396); and KeyCorp, LLC (1251).

 SUPPLEMENT TO MOTION SEEKING AUTHORITY TO SELL SUBSTANTIALLY ALL
 OF THE GIGI’S DEBTORS’ ASSETS AND OTHER RELIEF                                          PAGE 1 OF 7
Case 19-40067-elm11 Doc 238 Filed 04/12/19             Entered 04/12/19 17:21:08       Page 2 of 35



 And To Assume And Assign Certain Contracts And Leases, (II) Approval Of Buyer Protections

 Bidding Procedures And Sale Process (III) Setting Of Final Hearing To Approve Sale; And (IV)

 Related Relief [Docket No. 125] (the “Sale Motion”).

                                 I.     FACTUAL BACKGROUND

           1.      On February 22, 2019, the Gigi’s Debtors filed the Sale Motion and requested

 various relief relating to the sale of substantially all of their assets and assumption and

 assignment of executory contracts and unexpired leases to MTY Franchising USA, Inc. (“MTY”)

 subject to higher or better offers, and (ii) certain sale and bid procedures for the sale of such

 assets.

           2.      On February 28, 2019, this Court conducted an initial hearing on the Sale Motion

 and approved certain procedures for the proposed sale as set forth in the Order Approving Sale

 and Bidding Procedures and Bid Protections in Connection with Sale of Gigi’s Assets and

 Granting Relate Relief [Docket No. 148] (the “Bid Procedures Order”).

           3.      The Debtors provided the various notices required under the Bid Procedures

 Order to all interested parties, including:

                a. On March 1, 2019, the Debtors served a copy of the Bid Procedures Order, and
                   Bid Procedures;

                b. On March 1, 2019, Debtors served a copy of the Notice of Auction and Sale
                   Hearing and Related Dates [Docket. No. 150] in accordance with the Bid
                   Procedures Order;

                c. On March 1, 2019, the Debtors filed and served in accordance with the Bid
                   Procedures Order a Notice of (I) Debtors’ Request For Authority To Assume And
                   Assign Certain Franchise Agreements, Executory Contracts And Unexpired
                   Leases, and (II) Proposed Cure Amounts [Docket. No. 151], listing potential
                   executory contracts and unexpired leases to be assumed and assigned to the
                   Purchaser and a list of the proposed cure amounts for such contracts and leases;

                d. On March 5, 2019, Debtors filed a Supplemental Notice of (I) Debtors’ Request
                   for Authority to Assume and Assign Certain Franchise Agreements, Executory


 SUPPLEMENT TO MOTION SEEKING AUTHORITY TO SELL SUBSTANTIALLY ALL
 OF THE GIGI’S DEBTORS’ ASSETS AND OTHER RELIEF                              PAGE 2 OF 7
Case 19-40067-elm11 Doc 238 Filed 04/12/19                       Entered 04/12/19 17:21:08              Page 3 of 35



                     Contracts and Unexpired Leases, and (II) Proposed Cure Amounts [Docket No.
                     160];

                 e. On March 14, 2019, Debtors filed a Second Supplemental Notice of (I) Debtors’
                    Request for Authority to Assume and Assign Certain Franchise Agreements,
                    Executory Contracts and Unexpired Leases, and (II) Proposed Cure Amounts
                    [Docket No. 170] and

                 f. On March 28, 2019, Debtors filed a Notice of Amended Proposed Cure Amounts,
                    based on Debtors’ communications and agreements with counterparties.


            4.       After continued efforts to market their assets to potential purchasers in accordance

 with the Bid Procedures Order, Debtors did not receive any Qualified Bids (as defined in the Bid

 Procedures Order) prior to the March 20, 2019 Bid Submission Deadline other than the Qualified

 Bid of MTY.

            5.       As a result, no auction was held and Debtors filed a Notice of No Other Qualified

 Bidders and Cancellation of Auction on March 22, 2019 [Docket No. 187].

            6.       After conducting a hearing on March 28, 2019 and continuing on March 29, April

 1 and 2, 2019 (the “Sale Hearing”), the Court rendered its oral ruling on April 4, 2019,

 approving the sale of substantially all of the Assets to MTY, pursuant to the Asset Purchase

 Agreement, dated February 18, 2019 (the “APA”), and assumption and assignment of Contracts2

 and Leases and payment of approved Cure Amounts, subject to a later determination of cure

 amounts, if any, as to certain objecting franchisees.

            7.       Following the Court’s approval of the sale, MTY indicated that it was no longer

 interested in purchasing Gigi’s Assets, and on April 9, 2019, sent notice terminating its APA.

            8.       Debtors have now located an alternate buyer to purchase Gigi’s Asse., Elite

 Restaurant Group, Inc., through its affiliate Gigi’s Inc. (“Buyer”). The proposed sale is on

 substantially the same terms as set forth in the Asset Purchase Agreement with MTY, subject to

 2
     Capitalized terms not otherwise defined herein shall have the meaning ascribed to them in the Sale Motion.

 SUPPLEMENT TO MOTION SEEKING AUTHORITY TO SELL SUBSTANTIALLY ALL
 OF THE GIGI’S DEBTORS’ ASSETS AND OTHER RELIEF                                             PAGE 3 OF 7
Case 19-40067-elm11 Doc 238 Filed 04/12/19                     Entered 04/12/19 17:21:08              Page 4 of 35



 a reduced purchase price of $1,200,000, and Closing Date anticipated to occur on or before April

 30, 2019.       The purchase includes the assumption and assignment of executory contracts

 (including franchise agreements) and unexpired leases as previously provided for and approved

 in connection with the contemplated sale to MTY.3

         9.       Gigi’s Inc. is a Wyoming corporation.                Despite its name, Gigi’s Inc. is not

 affiliated with any of the Debtors or any of the Debtors’ owners, management, employees, or

 affiliates. Rather, Gigi’s Inc. is an affiliate of Elite Restaurant Group, Inc. (“Elite”). Elite

 operates the brands Slater’s 50/50, Daphne’s, Noon Mediterranean, and Patxi’s Pizza. It is a

 family owned and operated company that has been in the restaurant business for over 10 years.

 The company oversees over 80 restaurants and reports revenues of over $100 million.

         10.      Time is of the essence. Given the Debtors’ current liquidity constraints, a prompt

 sale is essential to maximize the value of the Assets for the benefit of the Debtors’ estates,

 creditors and other stakeholders, and any delay will jeopardize Debtors’ ability to maximize

 value for the benefit of all creditors and franchisees.

         11.      For these reasons, the Debtors, in the exercise of their reasonable business

 judgment, have concluded that a prompt sale of their Assets to Gigi’s Inc., is the best way to

 maximize value for their estates.

                                       II.           RELIEF REQUESTED

           12.    Accordingly, Debtors seek approval of the sale of substantially all of their assets,

 and assumption and assignment of executory contracts (including franchise agreements) and

 unexpired leases to Gigi’s Inc. for $1,200,000, on substantially the same terms as the Asset

 Purchase Agreement with MTY, with closing anticipated to occur on or before April 30, 2019.


 3
   A copy of the Schedules listing all executory contracts (including franchise agreements) and unexpired leases to
 be assumed and assigned was filed on March 28, 2019 [ Docket No. 210].

 SUPPLEMENT TO MOTION SEEKING AUTHORITY TO SELL SUBSTANTIALLY ALL
 OF THE GIGI’S DEBTORS’ ASSETS AND OTHER RELIEF                                           PAGE 4 OF 7
Case 19-40067-elm11 Doc 238 Filed 04/12/19            Entered 04/12/19 17:21:08         Page 5 of 35



        13.     Notice of this Supplement to the Sale Motion has been provided to the following

 parties or, in lieu thereof, to their counsel, if known: (i) the Office of the United States Trustee

 for the Northern District of Texas; (ii) the Debtors’ secured creditors; (iii) certain governmental

 entities including all state and local taxing authorities or recording offices, which have a

 reasonably known interest in the relief requested; (iv) all state and local offices which oversee or

 reasonably could oversee Debtors’ escheatment obligations, if any; (v) all non-debtor parties to

 relevant contracts or leases (executory or otherwise); (vi) all parties who are known or

 reasonably believed, after reasonable inquiry, to have asserted any lien, encumbrance, claim, or

 other interest in the Assets; (v) all known creditors of the Gigi’s Debtors; and (vi) upon all

 parties set forth in the Debtors’ Official Service List maintained in these cases. In light of the

 nature of the relief requested herein, the Debtors submit that no other or further notice is

 necessary.

                                      III.    CONCLUSION

        The Debtors request that the Court: (i) approve the sale of Gigi’s Assets to Buyer; (ii)

 approve the assumption and assignment of Leases and Contracts in connection with the sale; and

 (iii) grant any further relief requested in the Sale Motion and/or to which the Debtors are

 otherwise justly entitled.




 SUPPLEMENT TO MOTION SEEKING AUTHORITY TO SELL SUBSTANTIALLY ALL
 OF THE GIGI’S DEBTORS’ ASSETS AND OTHER RELIEF                              PAGE 5 OF 7
Case 19-40067-elm11 Doc 238 Filed 04/12/19          Entered 04/12/19 17:21:08       Page 6 of 35



                                                    Respectfully submitted,

                                             By:    /s/ Michael A. McConnell
                                                    Michael A. McConnell
                                                    Texas Bar I.D. 13447300
                                                    michael.mcconnell@kellyhart.com
                                                    Nancy Ribaudo
                                                    Texas Bar I.D. 24026066
                                                    nancy.ribaudo@kellyhart.com
                                                    Katherine T. Hopkins
                                                    Texas Bar I.D. 24070737
                                                    katherine.hopkins@kellyhart.com
                                                    KELLY HART & HALLMAN LLP
                                                    201 Main Street, Suite 2500
                                                    Fort Worth, Texas 76102
                                                    Telephone:     817/332-2500
                                                    Telecopy:      817/878-9774

                                                    Counsel for Debtors

 2907236.1




 SUPPLEMENT TO MOTION SEEKING AUTHORITY TO SELL SUBSTANTIALLY ALL
 OF THE GIGI’S DEBTORS’ ASSETS AND OTHER RELIEF                           PAGE 6 OF 7
Case 19-40067-elm11 Doc 238 Filed 04/12/19             Entered 04/12/19 17:21:08      Page 7 of 35



                                 CERTIFICATE OF SERVICE

         I hereby certify that on April 12, 2019, I caused a true and correct copy of the foregoing
 document to be served via first class mail and/or ECF if available, upon all parties on the
 attached Service List (attached for filing purposes only) and electronically via e-mail or ECF to
 the parties listed below.

 James Till
 Bosley, Till, Neus & Talerico, LLP
 12121 Wilshire Blvd.
 Los Angeles, CA 90025
        Counsel for the Buyer

 Jeffrey Cohen, Esq.
 Anthony Garcia, Esq.
 Cohen, LLLC
 1600 Broadway, Suite 1660
 Denver, CO 80202
         Attorneys for Certain Objecting Franchisees


                                                       /s/ Michael A. McConnell
                                                       Michael A. McConnell




 SUPPLEMENT TO MOTION SEEKING AUTHORITY TO SELL SUBSTANTIALLY ALL
 OF THE GIGI’S DEBTORS’ ASSETS AND OTHER RELIEF                             PAGE 7 OF 7
Case 19-40067-elm11 Doc 238 Filed 04/12/19   Entered 04/12/19 17:21:08   Page 8 of 35
Case 19-40067-elm11 Doc 238 Filed 04/12/19   Entered 04/12/19 17:21:08   Page 9 of 35
Case 19-40067-elm11 Doc 238 Filed 04/12/19   Entered 04/12/19 17:21:08   Page 10 of 35
Case 19-40067-elm11 Doc 238 Filed 04/12/19   Entered 04/12/19 17:21:08   Page 11 of 35
Case 19-40067-elm11 Doc 238 Filed 04/12/19   Entered 04/12/19 17:21:08   Page 12 of 35
Case 19-40067-elm11 Doc 238 Filed 04/12/19   Entered 04/12/19 17:21:08   Page 13 of 35
Case 19-40067-elm11 Doc 238 Filed 04/12/19   Entered 04/12/19 17:21:08   Page 14 of 35
Case 19-40067-elm11 Doc 238 Filed 04/12/19   Entered 04/12/19 17:21:08   Page 15 of 35
Case 19-40067-elm11 Doc 238 Filed 04/12/19   Entered 04/12/19 17:21:08   Page 16 of 35
Case 19-40067-elm11 Doc 238 Filed 04/12/19   Entered 04/12/19 17:21:08   Page 17 of 35
Case 19-40067-elm11 Doc 238 Filed 04/12/19   Entered 04/12/19 17:21:08   Page 18 of 35
Case 19-40067-elm11 Doc 238 Filed 04/12/19   Entered 04/12/19 17:21:08   Page 19 of 35
Case 19-40067-elm11 Doc 238 Filed 04/12/19   Entered 04/12/19 17:21:08   Page 20 of 35
Case 19-40067-elm11 Doc 238 Filed 04/12/19   Entered 04/12/19 17:21:08   Page 21 of 35
Case 19-40067-elm11 Doc 238 Filed 04/12/19   Entered 04/12/19 17:21:08   Page 22 of 35
Case 19-40067-elm11 Doc 238 Filed 04/12/19   Entered 04/12/19 17:21:08   Page 23 of 35
Case 19-40067-elm11 Doc 238 Filed 04/12/19   Entered 04/12/19 17:21:08   Page 24 of 35
Case 19-40067-elm11 Doc 238 Filed 04/12/19   Entered 04/12/19 17:21:08   Page 25 of 35
Case 19-40067-elm11 Doc 238 Filed 04/12/19   Entered 04/12/19 17:21:08   Page 26 of 35
Case 19-40067-elm11 Doc 238 Filed 04/12/19   Entered 04/12/19 17:21:08   Page 27 of 35
Case 19-40067-elm11 Doc 238 Filed 04/12/19   Entered 04/12/19 17:21:08   Page 28 of 35
Case 19-40067-elm11 Doc 238 Filed 04/12/19   Entered 04/12/19 17:21:08   Page 29 of 35
Case 19-40067-elm11 Doc 238 Filed 04/12/19   Entered 04/12/19 17:21:08   Page 30 of 35
Case 19-40067-elm11 Doc 238 Filed 04/12/19   Entered 04/12/19 17:21:08   Page 31 of 35
Case 19-40067-elm11 Doc 238 Filed 04/12/19   Entered 04/12/19 17:21:08   Page 32 of 35
Case 19-40067-elm11 Doc 238 Filed 04/12/19   Entered 04/12/19 17:21:08   Page 33 of 35
Case 19-40067-elm11 Doc 238 Filed 04/12/19   Entered 04/12/19 17:21:08   Page 34 of 35
Case 19-40067-elm11 Doc 238 Filed 04/12/19   Entered 04/12/19 17:21:08   Page 35 of 35
